McMurray, Chief Judge.
The Department of Human Resources of the State of Georgia (DHR) filed a petition to terminate the parental rights of the mother and father of three minor children. The father appeals the award of custody to DHR and the Oconee County Department of Family and Children Services (DFCS). Held:
The evidence when considered by any rational trier of fact clearly and convincingly establishes that the three teenaged girls had been abandoned by their mother, and that they were deprived children within the contemplation of OCGA § 15-11-51 (a) (2) in that they were without the parental care or control necessary for their mental and emotional health and morals insofar as their father was concerned. While there was some question of actual sexual abuse of the older and younger two girls by the father, he did not deny, nor did he wish to terminate, an incestual relationship with the nearly fifteen-year-old middle daughter, stating that he no longer felt like she was his daughter and wanted her to have his baby. The older and younger two girls were aware of and disturbed by this relationship between their sister and father, and were left alone when the father and sister went on overnight trips together. All the girls had run away from home on various occasions, and had been placed under temporary custody of DFCS at other times. They also demonstrated emotional and disciplinary problems at school and in the detention home.
The errors enumerated by the father in regard to improper service on the mother and failure to appoint guardians ad litem or legal counsel to represent the children at the termination hearing were not raised below, and are in any event without merit. Since the evidence was sufficient as a matter of law to authorize the termination of parental rights, the judgment must be affirmed. See generally, Heath v. McGuire, 167 Ga. App. 489, 490 (3) (306 SE2d 741); Chancey v. Dept. of Human Resources, 156 Ga. App. 338, 339 (1) (274 SE2d 728).

Judgment affirmed.


Sognier, J., concurs. Deen, P. J., concurs specially.

*758Decided November 27, 1984.
Herbert T. Hutto, for appellant.
Russell T. Quarterman, Special Assistant Attorney General, for appellees.